Citation Nr: 0028053	
Decision Date: 10/24/00    Archive Date: 11/01/00	

DOCKET NO.  99-11 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the legs.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds to the back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to June 
1953.  He was awarded the Combat Infantryman Badge and Purple 
Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

There is no medical evidence of a disability of the legs 
which is a residual of a shell fragment wound.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of shell fragment wounds to the legs is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, it should be noted at the outset that statutory law, 
as enacted by the Congress, charges a claimant for VA 
benefits with the initial burden of presenting evidence of a 
well grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeal 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant cannot meet 
this burden merely by presenting lay testimony and/or lay 
statements, because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  First, of current 
disability, as shown by a medical diagnosis; second, of 
incurrence or aggravation of a disease or injury in service, 
as shown by lay or medical evidence, as appropriate; and, 
third, of a nexus between the inservice injury or disease and 
the current disability, as shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Board emphasizes, however, that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumptive period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.  

In the instant case, the veteran alleges that on December 31, 
1952, in combat in Korea, he sustained shell fragment wounds 
to his back and legs.  (Service connection is in effect for 
residuals of shell fragment wounds to the back.)  His service 
medical records are not available, and the Board finds that 
the RO has made reasonable efforts to locate the service 
medical records.  In August 1998, the National Personnel 
Records Center reported that the only available record was 
one compiled from hospital admission cards created by the 
Office of the Surgeon General of the Army.  That record 
showed that the veteran was treated on January 1, 1953, in 
Korea for a penetrating missile wound in the area of a hand, 
with no nerve or artery involvement.  In addition, the 
veteran's DD Form 214, Character of Separation document, 
shows as a wound received as a result of action with enemy 
forces "Miss wo pen wo of tricipts Punch Bowl Korea 1 Jan 
53," which the Board interprets as stating that he sustained 
a penetrating missile wound to the triceps in Korea.  There 
is thus no reference in official Army sources to an injury to 
the legs.  

However, applicable law and regulations provide that, in the 
case of any veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
any reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), 
3.306(a)(2) (1999).  

In addition, the veteran has asserted that he sustained shell 
fragment wounds to his legs at the same time he sustained 
shell fragment wounds to his back.  Because the truthfulness 
of evidence is presumed in determining whether a claim is 
well grounded, King, and because of the provisions of 38 
U.S.C.A. § 1154(b), the Board will accept the veteran's 
assertions that he sustained shell fragment wounds to his 
legs in Korea in combat.  

However, that does not end the Board's inquiry.  In order for 
the claim for service connection for residuals of shell 
fragment wounds to the legs to be well grounded, there would 
have to be medical evidence of current disability (and of a 
nexus between current disability and active service).  Such 
evidence is lacking in this case.  At a VA examination in 
April 1998, the examining physician found that there were 
residuals of shell fragment wounds to the back but no 
residuals of any shell fragment wounds to the legs.  
Furthermore, as a layman, the veteran does not qualify to 
render a medical diagnosis.  Espiritu.  

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service--that is, what happened 
then--not the question of either current disability or a 
nexus to service, as to both of which competent medical 
evidence is generally required for a claim to be well 
grounded.  Caluza, 7 Vet. App. at 504.  The "clear and 
convincing evidence to the contrary" provision of 
38 U.S.C.A. § 1154(b), which lessens the evidentiary burden 
for combat veterans applies only to the service incurrence 
element of a claim and not to the current disability and 
nexus elements.  The Court has emphasized that an unbroken 
line of cases since Caluza has held that the term "service 
connection" as used in 38 U.S.C.A. § 1154(b) refers to proof 
of incurrence or aggravation of disease or injury in service 
rather than to the legal standard for entitlement to payments 
for a disability.  Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc).  

The Board therefore concludes that the claim of entitlement 
to service connection for residuals of shell fragment wounds 
to the legs is not well grounded, in the absence of competent 
medical evidence of a current disability.  
38 U.S.C.A. § 5107(a); Epps, Caluza, Kessel.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for residuals of shell fragment wounds to 
the legs "plausible."  See generally, McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion and the information provided 
by the RO as sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for residuals of shell fragment wounds to the legs.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  



ORDER

Service connection for residuals of shell fragment wounds to 
the legs is denied.  


REMAND

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the back is well grounded.  VA has a 
duty to assist the veteran in the development of facts 
pertinent to his well grounded increased rating claim.  38 
U.S.C.A. § 5107(a).  

In a statement in support of claim, received in January 1998, 
the veteran indicated that an MRI study at the Nashville, 
Tennessee, VA Clinic had revealed shrapnel in his back.  A 
Medical Imaging Report dated in April 1998 from this facility 
did not indicate the presence of a retained foreign body.  In 
testimony at a personal hearing in July 1999, the veteran 
stated that he had had an MRI of his back at the Greenview 
Hospital, Bowling Green, Kentucky.  Reports of the results of 
any such diagnostic studies, which would, the Board finds, be 
pertinent to the veteran's claim, should be obtained prior to 
a final disposition of the current appeal.  

At the VA examination of the veteran's back in April 1998, 
the examiner found the veteran to be "basically 
asymptomatic."  However, at the hearing in July 1999, the 
veteran testified that, at the time of the examination, he 
had indicated that the scars on his back "hurt like mad at 
times."  A service-connected scar which is tender or painful 
on objective demonstration is compensable.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.11(a), Diagnostic 
Code 7804 (1999).  As the veteran's complaints that his wound 
residuals have increased post date the VA examination in 
1998, the Board believes that the veteran should be afforded 
an opportunity to undergo another examination of his back 
prior to a final disposition of the appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should request that the VA 
medical center and/or outpatient clinic 
in Nashville, Tennessee, provide a copy 
of the report of any MRI of the veteran's 
back performed at that facility.  

2.  After securing any necessary release 
from the veteran, the RO should request 
that the Greenview Hospital, Bowling 
Green, Kentucky, provide a copy of the 
report of any MRI of the veteran's back 
performed at that facility.  

3.  The RO should schedule the veteran 
for a VA examination to evaluate the 
nature and severity of his service 
connected wound residuals.  It is 
imperative that the examiner review the 
report of the VA examination in April 
1998 and a copy of this remand, in 
addition to the other medical records in 
the veteran's claims file and any 
additional evidence which is added to the 
record.  The examiner should determine 
whether there is any current residual 
disability related to shell fragment 
wounds to the back, including, if found, 
a tender or painful scar.  The examiner 
should also report whether there is any 
current loss of function of the back 
related to any shell fragment wound 
residuals and, if so, it should be 
described.  The presence of any retained 
foreign bodies, if any, should be 
described.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



